OPINION OF THE COURT
PER CURIAM.
Pursuant to a plea agreement, Robert Warner pled guilty to several counts of a Superceding Indictment charging him with conspiracy to distribute, and possession with intent to distribute, more than 50 grams of cocaine base in violation of 21 U.S.C. § 846, and related offenses. His plea was accepted and he was thereafter sentenced to 160 months of imprisonment followed by a period of 10 years supervised release. This appeal followed.
Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) wherein counsel states, “after a thorough review of all the potential issues ... there are no non-frivolous issues for appeal in this matter.” Appellant’s Br. at 4.
We agree, and will therefore affirm the judgment of sentence.